    Case 8-20-71877-reg   Doc 127-1   Filed 10/20/20   Entered 10/20/20 23:02:07




                                  Exhibit A
                              PROPOSED ORDER




5564378-4
    Case 8-20-71877-reg         Doc 127-1      Filed 10/20/20    Entered 10/20/20 23:02:07




OLSHAN FROME WOLOSKY LLP
1325 Avenue of Americas
New York, New York 10019
Michael S. Fox, Esq.
Thomas J. Fleming, Esq.
Jonathan T. Koevary, Esq.
212.451.2300

Special Counsel to the Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                             Chapter 7

 DIAMOND FINANCE CO., INC.                          Case No. 8-20-71877 (REG)

                                 Debtor.



                [PROPOSED] ORDER PURSUANT TO BANKRUPTCY CODE
                SECTION 105(a) AND BANKRUPTCY RULES 9016 AND 9020
                          AGAINST MARCOS BENZAQUEN

          Upon the application (the “Motion”) of Marc A. Pergament, as Chapter 7 trustee (the

“Trustee”) of the Diamond Finance Co., Inc., (the “Debtor”) for entry of an order under section

105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 9016 and 9020

of the Federal Rules of Bankruptcy Procedure holding Marcos J. Benzaquen in contempt thereof,

imposing sanctions, and compelling Mr. Benzaquen to comply with the Trustee’s subpoena,

issued pursuant to the Court’s June 12, 2020 Order (“2004 Order”), directing the production of

documents and oral examination of Marcos Benzaquen; and based on the foregoing, it is hereby

          ORDERED, that the Motion is granted on the terms set forth herein; and it is further

          ORDERED, that Marcos Benzaquen is found in contempt for failure to comply with the

Mail Subpoena and this Court Order; and it is further



5564378-4
    Case 8-20-71877-reg         Doc 127-1    Filed 10/20/20     Entered 10/20/20 23:02:07




          ORDERED, that Marcos Benzaquen is sanctioned for repeated violations of the Mail

Subpoena and related Orders; and it is further

          ORDERED, that Marcos Benzaquen is sanctioned in the amount of $100.00 per day,

accruing from September 15, 2020 and until compliance with the Mail Subpoena; and it is

further

          ORDERED, that Marcos Benzaquen is directed to take all other actions necessary to

comply with the Mail Subpoena no later than 5 business days after the date of entry of this

Order; and it is further

          ORDERED, that the Trustee’s Special Counsel shall serve this Order upon Marcos

Benzaquen by regular mail and certified mail to his business address at 707 Hempstead

Turnpike, Franklin Square, New York 11010; and it is further

          ORDERED, that the parties shall appear for hearing on ___________, 2020, at 9:30 a.m.

in Courtroom ___________, at the United States Bankruptcy Court for the Eastern District of

New York, Alfonse M. D’Amato Courthouse, 290 Federal Plaza, Room 860, Central Islip, NY

11722 to consider the allowable amount of attorneys’ fees and expenses incurred by the Trustee

in connection with the Motion and payable by Marcos Benzaquen.




                                             __________________________________________
                                                  HONORABLE ROBERT E. GROSSMAN
                                                 UNITED STATES BANKRUPTCY JUDGE




5564378-4
